                   Case 18-11494-LSS   Doc 216     Filed 11/19/18    Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                       Chapter 7

Education Management Corporation             Case No. 18-11500 (LSS)

                                             Re: D.I. 76
                   Debtor.


In re:                                       Chapter 7

Education Management LLC                     Case No. 18-11502 (LSS)

                                             Re: D.I. 53
                   Debtor.


In re:                                       Chapter 7

Education Management Holdings II LLC         Case No. 18-11501 (LSS)

                                             Re: D.I. 46
                   Debtor.


In re:                                       Chapter 7

Education Management II LLC                  Case No. 18-11494 (LSS)

                                             Re: D.I. 213
                   Debtor.


                                 AFFIDAVIT OF SERVICE

STATE OF DELAWARE             :
                              : SS.
NEW CASTLE COUNTY             :

                Barbara J. Witters, being duly sworn according to law, deposes and says that she
is employed as a Paralegal for the law firm of Richards, Layton & Finger, P.A., and that on the
9th day of November, 2018, she caused a copy of the following to be served via overnight mail
on the parties listed on the attached list:




RLF1 20281009v.1
Case 18-11494-LSS   Doc 216   Filed 11/19/18   Page 2 of 6
Case 18-11494-LSS   Doc 216   Filed 11/19/18   Page 3 of 6
Case 18-11494-LSS   Doc 216   Filed 11/19/18   Page 4 of 6
Case 18-11494-LSS   Doc 216   Filed 11/19/18   Page 5 of 6
Case 18-11494-LSS   Doc 216   Filed 11/19/18   Page 6 of 6
